 

 

PROMISSORY NOTE

Dated December__,
2011                                                                              
US$500,000.00

           

FOR VALUE RECEIVED, the undersigned Medytox Solutions, Inc. (“Company”), a
Nevada corporation that maintains its principal place of business at 400 S.
Australian Ave., Suite 800, West Palm Beach, Florida 33401 by this promissory
note (“Note”) unconditionally promises to pay to Valley View Drive Associates,
LLC, a New Jersey limited liability company with a principal place of business
at c/o Mr. Robert Mendolia, 215 Valley View Drive, Franklin Lakes, New Jersey
07417 (“Lender”) or its designee, the principal sum of Five Hundred Thousand
Dollars ($500,000.00) plus interest as hereinafter provided. The Company and
Lender may be referred to collectively hereinafter as the “Parties”.

 

The principal amount of this Note shall be repaid at the sum of Fifty Thousand
Dollars ($50,000.00) per month, with the first payment becoming payable to
Lender on March 30, 2012 and continuing on the last working day of each month
thereafter for 10 months until January 31, 2013 (the “Maturity Date”).  The
Parties acknowledge that this loan was funded in September  2011, prior to the
execution date of this Note and acknowledge that an initial interest payment in
the amount of $6,685.00 was made on September 29, 2011 and a subsequent interest
payment in the amount of $8,334.00 was made on November 2, 2011.

 

Interest on the outstanding principal balance of this Note will be paid to the
Lender at the rate of 20% per annum. Payments of interest will be made to the
Lender monthly commencing on September 30, 2011 (retroactively), and continuing
on the last working day of each month thereafter until the Maturity Date.  Each
interest payment shall be calculated against the outstanding balance of the Note
at the close of business on that day until the Note is repaid in full. Interest
on this Note shall be calculated on the basis of a 30-day month and a 360 day
year for the actual number of days elapsed.

 

On the Maturity Date, the then unpaid principal balance of this Note, together
with all accrued and unpaid interest, costs, fees and expenses due and payable
under this Note shall be due and payable in full unless paid in full prior
thereto.

 

All principal and interest payable under this Note is payable in lawful money of
the United States of America in immediately available funds without deduction
for or on account of any present or future taxes, duties, or other charges
levied or imposed on this Note or the proceeds hereof or on the holder hereof by
the government of the United States of America or any political subdivision or
taxing authority thereof.

 

This Note is secured by a security interest in and lien against the Company’s
accounts receivable and all proceeds thereof, and the accounts receivable and
all proceeds thereof of two (2) of the Company’s wholly-owned subsidiaries,
Medytox Medical Management Solutions Corp. (“Medytox MMSC”) and Medytox
Institute of Laboratory Medicine, Inc. (“Medytox LMI”, and collectively with
Medytox MMSC, the “Subsidiaries”), as set forth in that certain Security
Agreement,

 

Page 1 of 5

____________________________________________________________________________

 

dated of even date herewith, by Company and the Subsidiaries in favor of Lender
(the “Security Agreement”).  Each of the Subsidiaries is benefitting from the
loan from Lender in consideration for its agreement to grant the referenced
security interest and lien. 

 

The Company hereby waives diligence, presentment, demand, protest and notice of
protest, demand and dishonor, and nonpayment of this Note.

 

No delay or omission on the part of the holder herein exercising any right
hereunder shall operate as a waiver of such right or of any other right under
this Note, nor shall any waiver on one occasion be construed as a bar to or
waiver of any such right on any future occasion. No waiver shall be effective
unless in writing and signed by the holder.

 

This Note may be prepaid in whole or in part, at any time and from time to time,
without premium or penalty.  Any such prepayment(s) shall be applied in inverse
order of maturity, that is to the last not the next payment of principal and
interest due under this Note.

 

The outstanding principal balance of this Note, together with all accrued and
unpaid interest thereon shall be immediately due and payable upon the occurrence
of an Event of Default (as hereinafter defined).  In addition, upon an Event of
Default, interest on the remaining unpaid amounts under this Note shall accrue
interest at the rate of 25% per annum from the date of such Event of Default
until the remaining unpaid amounts due under this Note are paid in full.

 

For the purposes of this Note, “Event of Default” means any one or more of the
following events: (a) the failure of Company to make any payments required
hereunder within five (5) days of the date due, without the necessity for any
presentment, demand or further notice whatsoever; (b) if Company shall make an
assignment for the benefit of creditors; (c) if Company shall be adjudicated
bankrupt or insolvent, or if any petition for bankruptcy pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Company; however, if such
adjudication, petition or proceeding was involuntary and was not consented to by
Company, upon the same not being discharged, stayed or dismissed within
forty-five (45) days; (d) the occurrence of an Event of Default under that
certain Convertible Promissory Note, dated the date hereof, by Company in favor
of Lender in the original principal amount of $500,000; (e) the occurrence of an
Event of Default under that certain Investment Agreement, dated the date hereof,
by and between Company and Lender; or (f) the occurrence of an Event of Default
under the Security Agreement.

 

Acceleration of maturity, once claimed by Lender, may, at Lender’s option, be
rescinded by written acknowledgment to such effect, but the tender and
acceptance of partial payment or partial performance alone shall not in any way
affect or rescind such acceleration or maturity, nor shall it constitute a
waiver by Lender of the right to demand full payment of all amounts due and
payable hereunder.

 

 

Lender acknowledges that this Note may be deemed a “security” as such term is
defined under the Securities Act of 1933, as amended (the “Securities Act”), as
well as various states’ securities laws and that such Note

 

Page 2 of 5

____________________________________________________________________________

 

will not be registered under the Securities Act or any other states’ securities
laws on the grounds that the transaction in which this Note is issued qualifies
for applicable exemptions from the securities registration requirements of such
statutes.  The exemptions being claimed include, but are not necessarily limited
to, those available under Section 4(2) of the Securities Act and state
securities’ laws. The reliance by the Company upon the exemptions from the
securities registration requirements of the federal and state securities laws is
predicated in part on the representations of Lender set forth in this Note.

 

Lender represents to the Company that Lender is a “sophisticated investor” as
such term is construed under state and federal securities laws and Lender hereby
releases, acquits and hold harmless the Company, its officers, directors,
employees, agents, representatives and assigns and those acting in concert or
participation with them from any and all matters having to do with the lack of
registration of this Note under state and federal securities laws and, further,
covenants not to sue the Company, its officers, directors, employees, agents,
representatives and assigns and those acting in concert or participation with
them regarding any matters relating to the lack of registration of this Note and
the claim under federal and state law of the private offering exemption.

 

Any notices required under this Note shall be sent to the addresses set forth
above, by certified mail return receipt requested, postage prepaid, or by
Federal Express or other nationally recognized overnight or international
courier, and shall be deemed received three (3) days after posting, if sent by
certified mail and one (1) day after delivery to an overnight courier, if so
delivered and three (3) days after delivery to an international courier, if so
delivered outside the United States. 

 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of the Company or
the Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

The liability of the Company to the Lender shall be absolute and unconditional
and without regard to the liability of any other party.  The Company agrees that
it has no defense, right to offset or counterclaim as against the Lender, and
shall have no right of set-off with respect to any obligation to or of the
Lender.

 

Whenever used herein, the words “Company” and “Lender” shall include their
respective successors and assigns.  This Note shall be binding on Company and
its successors and assigns, and shall inure to the benefit of Lender and its
manager(s), member(s), legal representatives, beneficiaries and assigns.

 

This Note shall be governed by and construed solely and exclusively in
accordance with the laws of state of Florida without regard to any statutory or
common-law provision pertaining to conflicts of laws.  The Parties agree that
courts of competent jurisdiction in Palm Beach County, Florida shall have
exclusive jurisdiction with respect to any dispute, controversy or action
arising out of or under this Note.  Company

 

Page 3 of 5

____________________________________________________________________________

 

and Lender agree to submit to the personal jurisdiction of such courts.  The
Lender waives any claim that Lender may have that any of the foregoing courts is
an inconvenient forum.

 

Page 4 of 5

____________________________________________________________________________

 

 

IN WITNESS WHEREOF, the Company and Lender have executed this Note as of the
date set forth below.

 

MEDYTOX SOLUTIONS, INC.

 

 

 

 

By: /s/ William Forhan                                     Date: December 6,
2011

       William Forhan, Chief Executive Officer 

 

 

 

VALLEY VIEW DRIVE ASSOCIATES, LLC:

 

 

By: /s/ Richard Mendolia                                             Date:   
December 6, 2011

      (Signature)

 

 

Name: Richard Mendolia                                             Title:   

(Print)

 

Page 5 of 5

____________________________________________________________________________

 

 